 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8                                                       No. 2:18-mj-152-EFB
      IN THE MATTER OF THE
 9    EXTRADITION OF OMAR
      ABDULSATAR AMEEN TO THE
10    REPUBLIC OF IRAQ                                   MEMORANDUM AND ORDER
11

12           The parties have submitted their briefs and exhibit lists for the upcoming extradition

13   hearing. ECF Nos. 140, 141, & 142. The government has filed two motions in limine seeking to

14   exclude exhibits and witnesses (described infra). ECF Nos. 152 & 153. Ameen has filed

15   oppositions to both motions. ECF Nos. 154 & 155. For the reasons stated hereafter, the

16   government’s first motion in limine (ECF No. 152) is granted in part; its second motion in limine

17   (ECF No. 153) is denied.

18           Ameen has also filed a motion for reconsideration (ECF No. 148), to which the

19   government has filed an opposition (ECF No. 157). That motion is granted in part.

20                                            Motions In Limine

21                                                Background

22           A.     The Government’s Evidence

23           In its memorandum of points and authorities, the government represents that it will rely on

24   the extradition request transmitted by the Republic of Iraq. ECF No. 140 at 7. The government

25   states that it “will not present any additional testimony or documentation as part of its initial

26   presentation of evidence establishing the elements for certification of extradition.” Id.

27   /////

28   /////
                                                         1
 1           B.      Ameen’s Evidence
 2                   1.      Exhibits
 3           Ameen intends to rely on more than fifty exhibits. ECF Nos. 142-1 – 142-19.1 The court
 4   will list and offer a brief description of each:
 5           Exhibit 1:      Google Maps of the Route Between Mersin, Turkey and Rawa, Iraq.
 6           Exhibit 2:      Declaration of Aous Mounir Saood. This individual resided in Rawa in
                             June of 2014 and states that Ameen was not in the area at that time. Also
 7
                             states (based on first-hand knowledge) that the journey from Turkey to
 8                           Rawa in 2014 would take several weeks and would present considerable
                             difficulties owing to government checkpoints.
 9
             Exhibit 3:      Declaration of Abdelsalem Altaab. This individual moved to Mersin,
10                           Turkey in 2013 and, while there, lived near Ameen. He states that he saw
                             Ameen frequently while the two were in Turkey. Attached to his
11
                             declaration is a photograph of Altaab and Ameen from May 2014 that was
12                           taken in Istanbul.

13           Exhibit 4:      Declaration of Omar Hamid. This individual met Ameen in Mersin,
                             Turkey in 2012. Met with Ameen frequently in June 2014 (while in
14                           Turkey). Says it’s impossible that Ameen travelled to Turkey during June
                             2014 as Hamid saw him “almost daily” during that time.
15
             Exhibit 5:      Mersin Police Report and Court Minutes. Ameen filed a police report in
16
                             2012 after being swindled by a real estate broker in Mersin. Ameen
17                           subsequently brought a court case against the broker. The court minutes
                             are dated April 12, 2013.
18
             Exhibit 6:      Declaration of Ahmed Azzam. Met Ameen in Mersin, Turkey in 2012.
19                           Was in Mosul, Iraq in June 2014 when ISIS took the city. Had discussions
                             with Ameen (who remained in Mersin, Turkey) during that time by way of
20                           Facebook Messenger or Skype. Azzam claims it was obvious from the
21                           video calls that Ameen was in Turkey – the footage captured his wife and
                             children. Other individuals whom he knew to be in Mersin would
22                           occasionally appear on Ameen’s video call to say hello to Azzam.

23           Exhibit 7:      Declaration of Iyad Mounir. Childhood friend of Ameen since 1995. States
                             that Ameen left Iraq for Turkey in 2012 and did not return to Iraq. During
24                           the relevant period made video calls with Ameen and, based thereon, could
25                           tell that the latter was in Turkey.

26
             1
27           Ameen filed an updated exhibit list on May 21, 2019, wherein several new exhibits were
     added. ECF No. 159. Those newly added exhibits are not included in this summary and the court
28   reserves ruling on their admissibility for a later date.
                                                          2
 1          Exhibit 8:     Declaration of B.I. Resident of Rawa from 2006 to 2015. Visited Ameen
                           in Turkey once in 2013. Was in Rawa in June of 2014 when ISIS took
 2                         over. B.I. claims Ameen was not present during that time. Also claims
 3                         that there were no issues between the victim and Ameen. Claims that there
                           are numerous false witnesses in Iraq seeking benefits – either in the form of
 4                         immigration benefits from U.S. forces or monetary payment. Finally,
                           states that he overheard someone connected to American forces at al-Assad
 5                         Air Base state that they would “bring Omar Ameen back to Iraq.”
 6          Exhibit 9:     Declaration of Hudhayfah Al-Rawi. One of Ameen’s brothers, now living
                           in Istanbul, Turkey. Claims that, when he was in Istanbul in June 2014, he
 7
                           got calls regularly from Ameen. Those calls came from Ameen’s Turkish
 8                         cell phone number. Ameen’s demeanor in those calls was relaxed and
                           normal. He had no trouble reaching Ameen on his Turkish cell phone
 9                         during June of 2014.
10          Exhibit 10:    Certification of evidence by Julie Denny. Denny is a paralegal with the
                           Federal Defender. She offers declarations regarding the provenance of
11
                           certain exhibit documents.
12
            Exhibit 11:    Declaration of Zaid Hydari. Hydari is the Executive Director of the
13                         Refugee Solidarity Network in New York City. His affidavit is offered “to
                           explain the laws and procedures that applied to Mr. Ameen when he was a
14                         refugee in Turkey from April 2012 to November 2014, to discuss the
                           organizations and agencies Ameen interacted with, and to explain the
15
                           documents produced by those agencies.”
16
            Exhibit 11A: Hydari’s CV.
17
            Exhibit 11B: Images of Omar Ameen’s Iraqi Passport and English translation.
18
            Exhibit 11C: Turkcell Contract.
19

20          Exhibit 11D: Mersin Immigration Office Documents with Apostille2

21          Exhibit 11E: Mersin Immigration Documents with Translation. Indicate Mersin
                         Province Immigration Administration Directorate’s opinion that “it is
22                       clear” Ameen was residing in Turkey between April 1, 2012 and
23                       November 4, 2014.

24          Exhibit 11F: Documents from ICMC – “International Catholic Migration Commission.”

25          Exhibit 11G: United Nations High Commissioner for Refugees (“UNHCR”) application
                         page for Ameen
26
            2
27            An “apostille” is “a standard certification provided under the Hague Convention for
     authenticating documents used in foreign countries.” United States v. Jaensch, 665 F.3d 83, 89
28   n.4 (4th Cir. 2011) (quoting Black’s Law Dictionary 112 (9th ed. 2009)).
                                                        3
 1   Exhibit 11H: UNHCR certificate indicating that Ameen is recognized as a refugee.
 2   Exhibit 11I:   Ameen’s Turkish Residency Card
 3
     Exhibit 11J:   Ameen Turkish Social Security Document
 4
     Exhibit 11K: Ameen Turkish Bank Document
 5
     Exhibit 11L: International Organization for Migration Documents (corrected at ECF No.
 6                145).
 7
     Exhibit 11M: State Department Records
 8
     Exhibit 11N: United States Citizenship and Immigration Services Notice of Eligibility
 9                for Resettlement to Ameen
10
     Exhibit 11O: ICMC Cultural Orientation certificate awarded to Ameen
11
     Exhibit 11P: Documents from USCCB – “United States Conference of Catholic
12                Bishops”

13   Exhibit 11R: Khansaa Sabri Original Passport Images with English Translation
14
     Exhibit 11S: Khansaa Sabri Turkish Visa from A-File
15
     Exhibit 11T: Mersin Immigration Sign-In Sheets for Ameen and Declaration of Chris
16                Chang. Chang is a London-based investigator who travelled to the Mersin
                  Immigration Office in Turkey. He examined Ameen’s physical file at the
17                office and requested the Ameen sign-in sheets for June 2014. The sheets in
                  this exhibit are the ones provided by the Mersin Immigration Office. The
18
                  sheets are not dated and Chang notes that he is attempting to obtain
19                additional information from the Mersin Immigration Office about the
                  documents.
20
     Exhibit 11.1: Declaration of Linda Humble. Humble is an investigator with the Federal
21                 Defender. She interviewed Tallal Al-Gubri via telephone on November 28,
22                 2018. Al-Gaburi related that he met Ameen in July of 2014 in Istanbul.
                   Al-Gaburi relates that Omar had very short hair – he was almost bald – in
23                 the summer of 2014.

24   Exhibit 12:    Declaration of Mahdi Saleh Othman. Native of Rawa, was present in 2014
                    when ISIS gained control of the town. Long-time friend of Ameen due to
25                  the fact that they went to school together in their youth. States that Ameen
26                  was not in Rawa at the time of the murder. Notes that Rawa was a small
                    township and he would have known if Ameen had returned. Spoke to
27                  Ameen in May of 2014 by way of “Viber.” Ameen was in Mersin at that
                    time.
28
                                               4
 1   Exhibit 13:   Declaration of Yacer Ede. Native of Baghdad, now living in Mersin,
                   Turkey. States that he and Ameen were part of a community of Iraqi
 2                 refugees in Mersin. The two often saw each other at immigration sign-ins
 3                 that took place weekly. Ede claims that Ameen signed consistently and
                   was very concerned about losing his refugee status. Finally, Ede claims
 4                 that, in order to travel, refugees had to get permission from the “foreigner’s
                   police station” or risk losing refugee status.
 5
     Exhibit 14:   Declaration of Natiq Abduljaleel. Native of Rawa who lived there until
 6                 November 2017. Abduljaleel was in Rawa at the time of the murder and
 7                 claimed that the incident was well known to all inhabitants. The general
                   understanding of residents was that it was a revenge killing perpetrated by
 8                 the family of Saddam Badr. Abduljaleel states that, from 2010 to June
                   2014 he was mayor of the neighborhood where Ameen’s family lived. He
 9                 states that Ameen did not return to the township in June of 2014.
10
     Exhibit 15:   Declaration of Waleed Abduljaleel. Native of Rawa who lived there until
11                 “late 2014.” He claims that the victim, in the course of his duties as a
                   police officer, killed Saddam Badr. Abduljaleel also claims that there was
12                 not a great deal of violence perpetrated by ISIS against civilians in Rawa
                   during the relevant period.
13
     Exhibit 16:   Declaration of Majud Hussein. He worked at Rawa General Hospital and
14
                   was in the township when the victim was killed. Hussein states that, based
15                 on discussions with other Rawa residents, he understood that the victim
                   had killed an individual in the course of his duties as a police officer. The
16                 family of that individual then took advantage of the lawlessness brought on
                   by ISIS to exact revenge. He states that Ameen was well-known - both to
17                 him and other residents of Rawa - and none believed him to be involved in
                   ISIS. He also reiterates that Ameen was not present in Rawa in June of
18
                   2014.
19
     Exhibit 17:   Declaration of Aymen Muneer Saud. This individual claims he was in
20                 Rawa during June 2014. He was familiar with Ameen’s family and noted
                   that Ameen was not present during that time.
21

22   Exhibit 17.1: Declaration of Linda Humble. Humble relates that she had a conversation
                   with Osama Aarif Abdualrazaq via telephone on April 29, 2019.
23                 Abdualrazaq is a relative of Ameen and saw the latter daily when both
                   lived in Rawa. Abdualrazaq never saw Ameen in Rawa in June 2014 or
24                 heard of him being in the area. Abdualrazaq states that the victim was
                   hated by Al-Qaeda because he had killed many of their members.
25

26   Exhibit 18:   Declaration of Linda K. Humble. Humble relates that she had an interview
                   with Musab Basil on November 26, 2018. Basil was a cousin to Ameen
27                 and had not seen him since the mid 1990’s. In 2017, Basil was interviewed
                   by an FBI agent who wanted to know which of Basil’s relatives were
28                 involved in ISIS or Al-Qaeda. Basil told the FBI that Ameen was not
                                             5
 1                 involved with either organization. In 2018, Basil was shown photographs
                   of his cousins by FBI agents. He informed them that Ameen, his brothers,
 2                 and his father were not involved in terrorism.
 3
     Exhibit 19:   Declaration of Linda K. Humble. Humble relates that she had a telephonic
 4                 interview with Dr. Nader Farhan Abdulhameed on November 26, 2018. In
                   August 2016, Abdulhameed was contacted by an FBI agent in Florida. The
 5                 agent asked if Abdulhameed had any recent contact with Ameen.
                   Abdulhameed told the agent that he was Facebook friends with Ameen and
 6                 called him in late 2015 or early 2016 to talk about a dental issue.
 7                 Abdulhameed stated that he did not know Ameen to be involved in
                   terrorism, but knew that some of his cousins were.
 8
     Exhibit 19.1: Declaration of Omar Hamid. Hamid attaches a photograph of himself,
 9                 Ameen, and two others taken in Mersin, Turkey. The photograph was
                   taken in February 1, 2014.
10

11   Exhibit 19.2: Declaration of Linda K. Humble. Humble states that she had a telephonic
                   interview with Uday Salih on April 29, 2019. Salih did not know Ameen
12                 personally, but learned of his arrest on Facebook. Salih states that, from
                   2007-2010, he worked as a police and counterterrorism officer overseeing
13                 Rawa. He never heard of Ameen’s family being involved in terror activity.
14
     Exhibit 20:   Excerpts from Facebook Return on Search Warrant
15
     Exhibit 21:   The defense exhibit list indicates that this is “Reserved.”
16
     Exhibit 22:   Iraqi Government Document Relating to Shutdown of Facebook
17
     Exhibit 23:   Documents Related to Turkish IP Address
18

19   Exhibit 24:   Twitter Post Purporting to Announce Killing of Victim on Behalf of ISIS

20   Exhibit 25:   Twitter Return on Defense Subpoena
21   Exhibit 26:    Documents Related to Iraqi IP Address
22
     Exhibit 27:   Facebook Return on Defense Subpoena for “Flag.Sunna Account”
23
     Exhibit 28:   Certification of no criminal history for Ameen in Turkey
24
     Exhibit 29:   Declaration of Radhya Hamed. Mother of Omar Hamid (whose declaration
25                 is noted supra). Met Ameen through her son in Mersin, Turkey. She states
26                 that her son saw Ameen regularly in Mersin in 2014.

27   Exhibit 30:   United States tax documents for Ameen.

28   Exhibit 31:   Ameen’s Transcript from American River College
                                            6
 1   Exhibit 32:   Ameen’s Correspondence with Congressperson Ami Bera. Ameen wrote
                   to inquire about his green card application.
 2

 3   Exhibit 33:   Declaration of Rifaat Ammar. This individual first met Ameen in Iraq in
                   the late 1990’s when both were working as truck drivers. In January 2015
 4                 they ran into each other in Utah (after Ameen had relocated to America).
                   Claims that Ameen is a “nice man” and “good person.”
 5
     Exhibit 33.1: Declaration of Talal Nahem. In 2017, he met Ameen at a mechanic shop
 6                 on Fulton and Marconi in Sacramento. States that “Ameen is the nicest
 7                 person I have ever met in my life.” Ameen has never said or done anything
                   that would lead Nahem to believe he has ISIS involvement.
 8
     Exhibit 34:   Handwritten declaration of “Witness A.” This witness gave a statement
 9                 included in the extradition request. ECF No. 137-1 at 38. Ameen’s
                   counsel states that Witness A’s statement is not an eye-witness account of
10
                   the killing. Instead, Witness A merely related that “Person 5” – the only
11                 purported eye-witness- had claimed to see Ameen participate in the killing.
                   The statement to the Iraqi court was not, Ameen’s counsel argue, testimony
12                 indicating Witness A’s belief that Ameen participated in the killing. This
                   exhibit is a hand-written statement from Witness A (given to defense
13                 investigators) indicating that: (1) they did not see Ameen participate in the
                   murder: and (2) they believe him to be innocent of the charge.
14

15   Exhibit 35:   Handwritten Declaration of “Witness B.” Identical to the foregoing
                   description of Exhibit 34.
16
     Exhibit 36:   Declaration of Linda K. Humble. Humble states that she had a telephone
17                 interview with Witness A on March 28, 2019. Witness A states that the
                   victim related that “if anything were to happen to him or his brother that
18
                   . . . Abu-Anas al-Samirrai and Muhammed Abid Manaf Abbud al-Suri
19                 were behind it.” Witness A stated that the victim’s family does not believe
                   Ameen was involved with the murder.
20
     Exhibit 37:   Declaration of Linda K. Humble. On March 28, 2019, Humble interviewed
21                 an individual designated “Witness C.” This individual related the same
22                 information that Witness A did in their interview with Humble.

23   Exhibit 38:   Filed Under Seal. FBI statement by “Person 5.”

24   Exhibit 39:   Declaration of Qutaiba Abdulsattar Ameen. One of Ameen’s brothers. He
                   states that Ameen was never involved in ISIS or Al-Qaeda. He also
25                 confirms that Ameen left Iraq for Turkey in 2012. Ameen’s brother offers
26                 his belief that the purportedly false claims against Ameen stem from a
                   familial/tribal conflict.
27
     Exhibit 40:   Declaration of Linda K. Humble. On March 27 and 28 of 2019, Humble
28                 interviewed a tribal leader from Rawa. The tribal leader stated that Ameen
                                               7
 1                 had left for Turkey in 2011 and had not been seen in Iraq since. The tribal
                   leader offered his opinion that Ameen could not have returned to the area
 2                 without him knowing about it. This individual states that Ameen had no
 3                 links to ISIS or Al-Qaeda.

 4   Exhibit 41:   Declaration of Taher Abu Alshar. Alshar states that he is a friend of Abdul
                   Mohaiman. Mohaiman owned several rental properties in Turkey and
 5                 Ameen stayed in his guest apartment for a time in May 2014. When Alshar
                   saw Ameen in May 2014 the latter’s hair was short.
 6

 7   Exhibit 41.1: Photographs of Ameen

 8   Exhibit 42:   Filed under seal. Handwritten statement by “Person 5” dated September
                   21, 2017.
 9
     Exhibit 43:   Filed under seal. Handwritten statement by “Witness A,” dated September
10
                   21, 2017.
11
     Exhibit 43.1: Filed under seal. Signatures of “Witness A” in the Extradition Packet.
12
     Exhibit 44:   Filed under seal. FBI 302 (dated May 24, 2018) regarding October 23,
13                 2017 statement by “Person 5.”
14
     Exhibit 45:   Declaration of Belkis Wille. Wille is a senior Iraq researcher with Human
15                 Rights Watch (“HRW”). Wille states that HRW has documented “serious
                   problems” with Iraq’s detention, treatment, and prosecution of ISIS
16                 suspects. He states that prisoners accused of ISIS ties spend time in
                   inadequate conditions which, on several documented occasions, have led to
17                 death or amputation of limbs due to inadequate medical care.
18
     Exhibit 45A: Wille’s CV.
19
     Exhibit 45B: 2018 Human Rights Report on Iraq
20
     Exhibit 45C: Amnesty International Report on human rights conditions in Iraq
21

22   Exhibit 45D: United Nations Report on Human Rights in Iraq from January to June 2017

23   Exhibit 46:   Declaration of Natiq Abduljaleel. Abduljaleel lived in Rawaat the time of
                   the murder. He states that Ameen’s family had a “big conflict” with the El-
24                 Boyadi tribe. Ameen’s family “took the lead” in expelling that tribe from
                   Rawa. Now, members of that tribe are using the current allegations against
25                 Ameen to strike back at his family.
26
     Exhibit 47:   Filed under seal. FBI 302 on “Person 7” dated October 23, 2017.
27
     Exhibit 48:   Declaration of Aymenn Al-Tamimi. Al-Tamimi is an analyst on Syria,
28                 Iraq, and the Islamic State. His declaration explains how modern Iraqi
                                               8
 1                    history and governance led to the Islamic State’s take-over of various parts
                      of Iraq.
 2

 3   Exhibit 48A: Al-Tamimi’s CV.

 4   Exhibit 48B: Article “Perspectives on Terrorism” authored by Aymenn Al-Tamimi.

 5   Exhibit 48C: Article “Governing the Caliphate: the Islamic State Picture” authored by
                  Laith Alkouri and Alex Kassirer.
 6

 7   Exhibit 50:      Declaration of Ahmed Barakat. Barakat is an Arabic language interpreter
                      living in Istanbul. He declares that he faithfully interpreted the interviews
 8                    for various witnesses who have provided declarations supporting Ameen in
                      this case.
 9
     Exhibit 51:      Declaration of Zakaria. Zakaria is also an Arabic language interpreter
10
                      living in Istanbul. He also declares that he faithfully interpreted the
11                    interviews for various witnesses who have provided declarations
                      supporting Ameen in this case.
12
              2.      Witnesses
13
     Ameen has identified six specific witnesses he intends to call. They are:
14
     FBI Special Agent 1: This agent, who has not been identified to Ameen’s
15                        counsel by name, purportedly received hand-written
                          statements from “Person 5” and “Witness A” in
16                        September 2017. They also interviewed “Person 5”
                          in October 2017 and wrote an FBI 302 concerning this
17                        witness in May 2018.
18   FBI Special Agent 2: This agent, who also has not been identified by name,
                          was also involved in interviewing “Person 5” in
19                        October 2017.
20   FBI Special Agent 3: This agent, again unidentified, purportedly
                          investigated a possibly forged official document
21                        which was referred to in the government’s
                          “memorandum of extradition law and request for
22                        detention pending extradition proceedings” at ECF
                          No. 6.3
23
     3
         In relevant part the memorandum states:
24
              In addition to these outstanding warrants, according to a document
25            provided to the FBI from an individual with access to such records,
              in or about June 2008, Ameen was detained. According to this
26            document, Ameen was in the custody of an Iraqi Army infantry
              brigade. The infantry brigade sent another document communicating
27            to the Rawah Police Department a request for further information
              about Ameen. The FBI interviewed an individual who was formerly
28            the commander of the 28th Brigade, 7th Division, Iraqi Army—the
                                                 9
 1          A Defense Hand-writing Expert: This expert’s testimony will be relevant to
                                           the issue of whether witness signatures
 2                                         were forged (discussed infra).
 3          Facebook Custodian of Records: The defense notes that this witness
                                           may prove necessary because they still
 4                                         have outstanding subpoenas and requests
                                           for documents from Facebook. If the
 5                                         defense obtains those records in time for
                                           the hearing, it states that this witness will
 6                                         not be necessary.
 7          UNHCR Custodian of Records: The description, noted supra, for the Facebook custodian
                                        is equally applicable here.
 8

 9          Finally, the defense notes that it may seek to present witnesses from foreign countries if
10   the court or government desire live or video testimony.
11                                             Legal Standards
12          “Admission of evidence in an international extradition proceeding is within the
13   magistrate’s discretion.” In re Extradition of Kraiselburd, 786 F.2d 1395, 1399 (9th Cir. 1986).
14   Under general United States extradition law, authentication is the only prerequisite for
15   admissibility of evidence.4 Oen Yin-Choy v. Robinson, 858 F.2d 1400, 1406 (9th Cir. 1988). The
16                  unit that is identified on the first document. This individual indicated
                    that he/she was familiar with Ameen. This individual was shown
17                  both of the documents, and recognized them, stating that original
                    copies of these documents would be located at the battalion
18                  headquarters, which had been burned down by ISIS in approximately
                    2014. This individual left his/her post approximately three months
19                  before the date on these documents, and therefore was not the
                    commander of the military unit at the time these documents were
20                  drafted. He/she provided the name of his/her successor to the FBI.
                    The FBI is in possession of a written statement by this successor,
21                  stating that the first document is a forgery, and that the signature on
                    the document is not his/hers. Because of these contradictory
22                  statements about the authenticity of the detention documentation, it
                    is unknowable at this time the circumstances of Ameen’s detention
23                  by the infantry brigade, whether he was in fact detained by the
                    infantry brigade, and if he was, when and how he was able to secure
24                  his release from detention.
25   ECF No. 6 at 15 n.6.
26          4
              It bears emphasizing that the Federal Rules of Evidence do not apply in extradition
27   hearings. See Then v. Melendez, 92 F.3d 851, 855 (9th Cir. 1996). Thus, as an example, hearsay
     evidence is admissible in an extradition hearing. Id. So too are unsigned translations of witness
28   statements. Barapind v. Enomoto, 400 F.3d 744, 748 (9th Cir. 2005). Nonetheless, proper
                                                      10
 1   authentication requirements for documentary evidence are found in 18 U.S.C. § 3190, which
 2   provides:
 3                  Depositions, warrants, or other papers or copies thereof offered in
                    evidence upon the hearing of any extradition case shall be received
 4                  and admitted as evidence on such hearing for all purposes of such
                    hearing if they shall be properly and legally authenticated so as to
 5                  entitle them to be received for similar purposes by the tribunals of
                    the foreign country from which the accused party shall have escaped,
 6                  and the certificate of the principal diplomatic or consular officer of
                    the United States resident in such foreign country shall be proof that
 7                  the same, so offered, are authenticated in the manner required.
 8
     The court also looks to the relevant extradition treaty insofar as it contains provisions which bear
 9
     on the admissibility of evidence. See Emami v. U.S. Dist. Ct., 834 F.2d 1444, 1450 (9th Cir.
10
     1987) (admissibility of evidence governed by “the general extradition law of the United States
11
     and the provisions of the [Extradition] Treaty . . . .”). With respect to the treaty in this case, the
12
     only relevant provision reads:
13
                    If, however, the fugitive criminal is merely charged with crime, a
14                  duly authenticated copy of the warrant of arrest in the country where
                    the crime was committed, and copies of the depositions upon which
15                  such warrant may have been issued, shall be produced with such
                    other evidence or proof as may be deemed competent in the case.
16

17   ECF No. 137-1 at 10 (Treaty Between the United States of American and Iraq, Article XI).
18          “Participation by the fugitive at the extradition proceeding is limited; he is not permitted
19   to introduce evidence on the issue of guilt or innocence but can only offer evidence that tends to
20   explain the government’s case of probable cause.” Hooker v. Klein, 573 F.2d 1360, 1368 (9th
21   Cir. 1978). In Santos v. Thomas, the Ninth Circuit acknowledged the difficulty courts have often
22   faced in distinguishing between “explanatory” and “contradictory” evidence. 830 F.3d 987, 992
23   (9th Cir. 2016). It offered the following summation of the difference:
24                  [W]e have generally settled on the principle that ‘explanatory’
                    evidence is evidence that ‘explains away or completely obliterates
25                  probable cause,’ whereas contradictory evidence is that which
                    ‘merely controverts the existence of probable cause, or raises a
26                  defense.’
27

28   authentication remains a prerequisite.
                                                        11
 1                  ...
 2                  In practice, this means that an individual contesting extradition may
                    not, for example, present alibi evidence, facts contradicting the
 3                  government's proof, or evidence of defenses like insanity, as this
                    tends to call into question the credibility of the government's offer of
 4                  proof. However, the accused may testify ‘to things which might have
                    explained ambiguities or doubtful elements’ in the government's
 5                  case. But he may not impeach government witnesses or produce
                    witnesses whose testimony contradicts evidence already offered by
 6                  the government.
 7   Id. at 992-93 (internal citations omitted).

 8                                                 Analysis

 9           I.     The Government’s First Motion In Limine

10           The government objects to four categories of exhibit evidence which Ameen intends to

11   introduce at the extradition hearing: (1) alibi evidence; (2) character evidence; (3) impeachment

12   evidence; and (4) forgery evidence. The court, as explained below, grants the motion in part.

13                  A.      Character Evidence

14           Evidence of Ameen’s good character has no direct bearing on the question of probable

15   cause. It is commendable, for instance, that Ameen had no criminal history in Turkey (Exhibit

16   28) and that he paid his taxes after coming to the United States (Exhibit 30). But these facts only

17   bear on the crime in question, if at all, by way of broad, indirect proposition – if Ameen is

18   generally a good man then it is less likely that he committed a specific bad act. They do not work

19   to “obliterate” probable cause. Other courts have found as much. See Rios v. United States, Civil

20   No. 10-2192 (PJS/FLN), 2011 U.S. Dist. LEXIS 26699, at *8-10, 2011 WL 915162 (D. Minn.

21   Feb. 24, 2011) (finding “letters of recommendation attesting generally to Petitioner’s good

22   character” to be “more akin to contradictory evidence than explanatory evidence”); In re

23   Extradition of Aguasvivas, No. 17-mj-4218-DHH, 2018 U.S. Dist. LEXIS 125979, at *17, 2018

24   WL 3614137 (D. Mass. July 27, 2018) (“Aguasvivas’s character and alleged lack of a criminal

25   record, as well as Aguasvivas’s and Frank’s movements months after the shooting, are irrelevant

26   to the probable cause question before the Court.”).

27   /////

28   /////
                                                       12
 1          Based on the foregoing the court will exclude the following exhibits:
 2                 Exhibit 18 (Declaration of Linda K. Humble relating interview with Musab Basil);
 3                 Exhibit 19 (Declaration of Linda K. Humble relating interview with Dr. Nader
 4                  Farhan Abdulhameed);
 5                 Exhibit 19.1 (Supplemental declaration of Omar Hamid) IN PART – the portions
 6                  of the affidavit attesting to: (1) Ameen’s tolerance of other religions and
 7                  consumption of alcohol; and (2) the length of Ameen’s hair5 will be excluded.
 8                  The portions of the affidavit attesting to Ameen’s presence in Turkey in 2014 will
 9                  be admitted;
10                 Exhibit 19.2 (Declaration of Linda K. Humble relating interview with Udey Salih);
11                 Exhibit 28 (Ameen’s Turkish Criminal History);
12                 Exhibit 29 (Declaration of Radhya Hamed) IN PART – the portion of the affidavit
13                  stating that Ameen and his family were “nice people” will be excluded. The
14                  portions of the affidavit relating to Ameen’s presence in Mersin, Turkey in 2014
15                  will be admitted;
16                 Exhibit 30 (Ameen Tax Documents);
17                 Exhibit 31 (Ameen College Transcripts);
18                 Exhibit 32 (Correspondence with Congressperson Ami Bera regarding Ameen’s
19                  green card);
20                 Exhibit 33 (Declaration of Rifaat Ammar);
21                 Exhibit 33.1 (Declaration of Talal Najem).
22                  B.     Alibi Evidence
23          The government correctly notes that, as a general principle, alibi evidence should be
24   excluded from an extradition hearing insofar as it contradicts the government’s evidence of
25
            5
26            The length of Ameen’s hair is, the defense argues, relevant insofar as Person 5, a
     purported eye-witness to the crime, told an FBI interviewer that Ameen had shoulder length hair
27   on the day of the murder. ECF No. 142 at 33-34. But, as discussed in the next section, evidence
     offered to attack the credibility of government witnesses is properly excluded from extradition
28   hearings.
                                                      13
 1   probable cause. See Santos v. Thomas, 830 F.3d 987, 993 (9th Cir. 2016). Also fundamental to
 2   these proceedings, however, is a fugitive’s opportunity to present evidence that “obliterates”
 3   probable cause. See Barapind v. Enomoto, 400 F.3d 744, 749 (9th Cir. 2005) (“[A] fugitive
 4   facing extradition can present his own evidence to explain away the requesting government’s
 5   evidence of probable cause.”). In reconciling these principles, the court concludes that alibi
 6   evidence that, at best, merely contradicts the government’s evidence is properly excluded. On the
 7   other hand, alibi evidence that could realistically “obliterate” probable cause should be
 8   considered. See In re Extradition of Gonzalez, 52 F. Supp. 2d 725, 739 (W.D. La. 1999)
 9   (“Evidence of an alibi defense is therefore admissible if it negates or obliterates probable cause,
10   but not if it merely controverts the evidence of the requesting country.”); In re Extradition of
11   Valles, 268 F. Supp. 2d 758, 772 (S.D. Tex., Mar. 31, 2003) (“Respondent’s evidence of an alibi
12   defense is therefore admissible if it negates or obliterates probable cause.”); United States v.
13   Andrade, No. 06-MC-9039, 2006 U.S. Dist. LEXIS 70040, at *10, 2006 WL 2729268 (D. Or.
14   Sept. 25, 2006) (holding that “alibi evidence may be admissible if it absolutely negates or
15   obliterates probable cause.”)
16           There is, of course, a danger6 in so holding. Every fugitive seeking to offer alibi evidence
17   would be inclined to argue that it is explanatory (or “obliterating”) rather than contradictory. But
18   a blanket prohibition on alibi evidence – no matter its strength – is more offensive to notions of
19   justice. It would be manifestly unjust to prohibit a fugitive from presenting evidence that
20   conclusively establishes that he could not have committed the crime he is charged with. To
21   prohibit the introduction of such exonerating evidence would render these proceedings nothing
22   more than a “rubber stamp.” Santos, 830 F.3d at 1006 (“Our role here is indeed a limited one, but
23   ‘[t]his is not to say that a judge . . . [in] an extradition proceeding is expected to wield a rubber
24   stamp.’”) (quoting Skaftouros v. United States, 667 F.3d 144, 158 (2d Cir. 2011)). At this point,
25   the court cannot say whether Ameen’s alibi evidence “obliterates” the government’s probable
26   /////
27
             6
               The amelioration of this risk lies with the court and its discretion, in each case, to weigh
28   the particular evidence before ruling on its admissibility.
                                                         14
 1   cause. The answer to that question will depend not only on the exhibits themselves, but on the
 2   arguments and presentations that accompany them at the extradition hearing.
 3          For the foregoing reasons, the court finds that, in this case,7 the interests of justice militate
 4   in favor of admission of Ameen’s alibi evidence.
 5                  C.      Impeachment Evidence
 6          The government moves to exclude evidence offered by Ameen to impeach the witness
 7   statements in the extradition request. The impeachment evidence at issue is broken into three
 8   categories: (1) recantation evidence; (2) contradictory witness statements; and (3) credibility and
 9   bias evidence. The court will address each category separately.
10                          1.      Recantation Evidence
11          The government is correct in arguing that recantation statements – defined as “a later
12   statement that directly contradicts an earlier incriminating statement” - are properly excluded
13   from extradition hearings. See Santos, 830 F.3d at 1019 (“To the extent an individual offers a
14   later statement that directly contradicts an earlier incriminating statement, an extradition court
15   cannot consider the later statement, as to do so would place it in the position of weighing the
16   credibility of the two statements and determining which one is more believable.”) Nevertheless,
17   the evidence that government characterizes as “recantation evidence” and seeks to exclude in this
18   case is explanatory rather than contradictory.
19          Ameen seeks to offer evidence that explains that the statements of Witnesses A and B do
20   not purport to be eye-witness accounts and, instead, merely relate what another witness – Person
21   5 – is alleged to have seen:
22                  Witnesses A and B’s statements to the Al-Karkh Court simply state
                    that Person 5 saw what happened: “A witness was able to see the
23                  individual who shot [redacted] (Ihsan) and he was the terrorist (Omar
                    Abdulsattar Ameen Husayn al-Rawi). . . .” Accordingly, although
24                  Witnesses A and B were called to the Al-Karkh Court two weeks
                    after Person 5, they did not see the attack or the killing, and at most,
25                  merely repeated what Person 5 had claimed.
26
            7
27             There will be instances in which a fugitive’s alibi evidence, on its face, obviously does
     not rise above the contradictory level. In those cases, the evidence should not be admitted. The
28   categorization of the evidence Ameen offers is not easily undertaken at this stage, however.
                                                        15
 1                  ...
 2                  This is consistent with what Witnesses A and B told defense
                    investigators.
 3

 4   ECF No. 142 at 30-31. The court has reviewed the statements in the extradition packet and finds

 5   that Ameen’s characterization is essentially correct. Both statements indicate that “[a] witness

 6   was able to see the individual who shot [the victim] and he was the terrorist (Omar Abdulsattar

 7   Ameen Husayn al-Rawi) . . . .” ECF No. 137-1 at 38, 40. Nothing in the statements indicates that

 8   either Witness A or B was the eye-witness in question. 8 Curiously, the statements then appear to

 9   represent that both Witnesses A and B picked Ameen out of a photographic array provided by the

10   Iraqi court and identified him as the killer. It is unclear whether this identification was based on a

11   presumption that the eye-witnesses account was correct – in which case the witnesses were

12   merely confirming that they knew Ameen’s physical appearance - or based on some other,

13   unmentioned personal knowledge that Ameen was the killer. In light of the substantial

14   uncertainty as to what the accounts in the extradition packet are actually representing, the court

15   finds that the new statements offered by these witnesses in support of Ameen (Exhibits 34, 35, &

16   36) are more akin to explanatory9 evidence than “recantation” evidence. Thus, they do not run

17   afoul of Santos and will be admitted.

18   /////

19   /////

20   /////

21   /////

22           8
               Based on the format of the statement, the words “a witness” have obviously been
23   superimposed over some identifying information. ECF No. 137-1 at 40. The court concludes,
     however, that “a witness” is a reference to some third-party rather than a circuitous manner of
24   self-reference for Witness A or B. If either Witness A or B intended to indicate that they were the
     eye-witness being referred to, the substitution of a simple “I” (as is employed elsewhere in the
25   same statement) would suffice to both establish identity and safeguard anonymity.
26           9
             See Collins v. Loisel, 259 U.S. 309, 315-316 (1922) (individual whose extradition is
27   being sought is permitted to testify “to things which might have explained ambiguities or doubtful
     elements in the prima facie case made against him. In other words, he was permitted to introduce
28   evidence bearing upon the issue of probable cause.”)
                                                       16
 1                          2.      Contradictory Witness Statements
 2          The court agrees with the government that Exhibit 37 is contradictory10 evidence and must
 3   be excluded. This exhibit relates an interview with a witness (“Witness C”) whose statement is
 4   not included in the extradition request. The witness offers an account of the killing identical to
 5   the one offered by Witness A in their interview at Exhibit 36. Unlike the account of Witness A,
 6   which serves to explain his statement in the extradition request, Witness C’s interview statements
 7   are purely contradictory and offer only a different account of how the killing occurred. See
 8   Mainero v. Gregg, 164 F.3d 1199, 1207 n. 7 (9th Cir. 1999) (“[E]vidence that merely controverts
 9   the existence of probable cause, or raises a defense, is not admissible.”).
10                          3.      Credibility and Bias Evidence
11          The Ninth Circuit has held that evidence attacking the credibility of government witnesses
12   should be excluded. See Man-Seok Choe v. Torres, 525 F.3d 733, 740 (9th Cir. 2008) (“Choe
13   further contends that the magistrate judge erred by refusing to allow him to conduct discovery on
14   Ho’s credibility, but this wasn’t error because any such evidence wouldn’t be admissible.”); In re
15   Extradition of Mainero, 990 F. Supp. 1208, 1218 (S.D. Cal. 1997) (“Evidence that conflicts with
16   that submitted on behalf of the demanding party is not permitted, nor is impeachment of the
17          10
                In his extradition hearing brief, Ameen argues that his liberty interests as a refugee
     militate in favor of setting aside the rule of non-contradiction in this extradition hearing. ECF
18
     No. 142 at 54. He states that the 1967 United Nations Protocol Relating to the Status of Refugees
19   (“Protocol”) – to which the United States has acceded – creates a liberty interest which should
     permit him to introduce contradictory evidence. Id. at 56-59.
20
             The court disagrees for several reasons. First, the court is aware of no authority excepting
21   the rule of non-contradiction in proceedings involving a refugee. Second, as the government
22   persuasively points out, even fugitives who are United States citizens – whom one might expect
     to possess additional safeguards - are bound by the rule of non-contradiction. See, e.g., Matter of
23   Extradition of Mainero, 990 F. Supp. 1208, 1212, 1216 (S.D. Cal. 1997). Third, the government
     also notes that the Protocol states that “[t]he provisions of this Convention shall not apply to any
24   person with respect to whom there are serious reasons for considering that . . . he has committed a
     serious non-political crime outside the country of refuge prior to his admission to that country as
25   a refugee.” Art. 1F, T.I.A.S. No. 6577 (1968). Fourth and finally, Ameen’s refugee status
26   touches on humanitarian concerns that are more appropriately weighed by the Secretary of State.
     See Munaf v. Geren, 553 U.S. 674 (2008).
27
             For the foregoing reasons, the court declines to set aside the rule of non-contradiction in
28   these proceedings.
                                                       17
 1   credibility of the demanding country’s witnesses.”). The government contends that the following
 2   exhibits should be excluded on this basis:
 3             Exhibit 38 (FBI 302 of a statement given by Person 5 that is inconsistent with his
 4              allegations in the extradition request)
 5             Exhibit 44 (FBI 302 which supplements Exhibit 38; explains photographic procedure
 6              by which Person 5 identified Ameen in an FBI interview. The photographic evaluation
 7              at issue was not part of the Iraqi extradition request);
 8             Exhibit 42 (Handwritten statement given by Person 5 which predates extradition
 9              request.);
10             Exhibit 39 (Declaration of Qutaiba Ameen which offers theory that the current
11              accusations against Ameen stem from a long-simmering dispute with a rival family);
12             Exhibit 46 (Declaration of Natiq Abduljaleel which reiterates theory offered by
13              Qutaiba Ameen regarding rival family being behind allegations);
14             Exhibit 41.1 (Photographs of Ameen offered for the purpose of contradicting a claim
15              by Person 5 – made in an FBI interview rather than the extradition packet – that
16              Ameen had shoulder length hair on the day of the murder);
17             Exhibit 45 (Declaration of Belkin Wille which does not bear directly on the allegations
18              at bar. Instead, Wille (a lawyer with Human Rights Watch) offers the opinion that the
19              Iraqi government targets families of ISIS suspects. Ameen has previously indicated
20              his belief that Person 5 may have been coerced by the Iraqi government into giving a
21              statement against him due to some familial ISIS connection.);
22             Exhibit 47 (FBI 302 relating to a witness – whose testimony is not part of the
23              extradition packet – who claimed that Ameen’s home was an ISIS headquarters in
24              Rawa and that Abu Bakr Al Baghdadi once stayed at Ameen’s home).
25          The court agrees with the government and will exclude these exhibits in part. None of
26   the foregoing exhibits may, at this time, be offered to attack Person 5’s credibility. However, any
27   of these exhibits, to the extent it is relevant, may be offered for the purpose of demonstrating that
28   Person 5’s statement in the extradition request is forged or inauthentic. In so ruling, the court
                                                          18
 1   notes that changing circumstances may give cause to revisit the exclusion of credibility evidence
 2   related to Person 5. It may turn out that the existence of probable cause depends on the statement
 3   of a single witness. Specifically, if the court ultimately determines that the other witness
 4   statements regarding the murder contained in the extradition request do not support probable
 5   cause – either because they were forged or because they never purported to have knowledge of
 6   Ameen’s culpability in the first place – then it appears that probable cause will rest entirely on a
 7   single eye-witness statement (that of Person 5). Courts have held that “[t]he statement of a single
 8   witness may be sufficient to establish probable cause, provided that there is some corroboration
 9   and no basis for doubting the witness’ veracity.” In re Sandhu, No. 90 CR. Misc. 1 (JCF), 1997
10   U.S. Dist. LEXIS 7314, at * 30, 1997 WL 277394 (S.D.N.Y. May 23, 1997) (emphasis added). If
11   those circumstances arise, the court will order the parties to brief the issue of whether evidence
12   speaking to Person 5’s veracity should be admitted for the court’s consideration.
13                  D.      Forgery Evidence
14          The court declines to exclude exhibits related to evidence of forgery or falsified
15   documents in the extradition request. By way of background, Ameen argues that the government
16   recently provided his counsel with heretofore unseen handwritten statements from Person 5 and
17   Witness A. ECF No. 148 at 2. Ameen contends that the witness signatures in the new hand-
18   written statements raise serious questions of authenticity. Id. He claims they do not match the
19   signatures for these witnesses in the extradition request. Id. at 2-3. It follows, he argues, that
20   either the newly obtained statements are inauthentic or the witness documents in the extradition
21   request are inauthentic.
22          The government argues that evidence of forgery or falsification would amount only to
23   conflicting evidence and, thus, should be excluded. But evidence of forgery or falsification runs
24   to the reliability of the statements underlying the extradition request. In Santos, the Ninth Circuit
25   cautioned that the court’s “function in an extradition hearing is . . . to ensure that our judicial
26   standard of probable cause is met by the Requesting Nation.” 830 F.3d at 1006 (quoting United
27   States v. Linson, 88 F. Supp. 2d 1123, 1128 (D. Guam 2000)) (emphasis added). Our standard of
28   probable cause cannot be met by production of false or forged documents. Instead, it requires
                                                        19
 1   presentation of competent evidence. In re Mathison, 974 F. Supp. 2d 1296, 1313 (D. Or. Sept.
 2   25, 2013) (“In making a probable cause determination the district court does not weigh
 3   conflicting evidence or make factual determinations, but instead decides only whether there is
 4   competent evidence to support probable cause for the charged offense.”) (emphasis added). Thus,
 5   the court finds that Ameen should be afforded an opportunity to show, if he can, that the
 6   documents supporting his extradition are forged.
 7          II.     The Government’s Second Motion In Limine
 8          In the government’s second motion, it moves for an order excluding the testimony of all
 9   Ameen’s proposed witnesses. ECF No. 153 at 1.
10                  A.      Custodians of Records for Facebook and UNHCR
11          As an initial matter, the government states that, to the extent the court admits exhibits 27
12   and 11 (and its attachments), it does not contest that a custodian of record sponsor their
13   admission. Id. at 8-9. The court, as noted supra, will admit those exhibits. Thus, it will not
14   exclude the custodians of records (if either proves necessary).
15                  B.      Handwriting Expert
16          Next, the court has already found that evidence related to the possible forgery of
17   extradition request documents should be admitted. Accordingly, it will not exclude Ameen’s
18   handwriting expert. The government contends that “[e]ven to the extent that the handwriting
19   expert’s opinion could enhance the Court’s understandings of the signatures, that opinion would
20   be inadmissible contradictory evidence.” Id. at 8. But as noted supra, the authenticity of the
21   documents impacts their reliability and competency – elements that go beyond contradiction and
22   which must be considered (and answered in the affirmative) if the court is to find probable cause.
23                  C.      Additional Witnesses from Foreign Countries
24          The government states that it does not want live or video testimony from any of the
25   witnesses identified by the defense insofar as none would provide admissible evidence. Id. The
26   court, based on its findings with respect to Ameen’s exhibits, does not share that broad,
27   exclusionary view. That being said, at this point the court does not foresee a need for live or
28   video testimony from any of the witnesses who have provided declarations in support of Ameen.
                                                        20
 1   And Ameen has not specifically moved to introduce live or video testimony. He offers it only if
 2   the government and court desire it. ECF No. 144 at 1. Thus, this issue is not ripe.
 3                     D.     FBI Special Agents
 4           The government argues that, because the FBI agents were not involved with the Iraqi
 5   extradition request, any testimony they could offer would be irrelevant to the court’s
 6   determination of probable cause. The court, based on the record before it, cannot adopt such an
 7   absolute view. This is not an instance in which a fugitive is engaged in pure speculation. The
 8   defense has pointed to evidence which, at the very least, raises the possibility that witness
 9   signatures in the extradition request were forged. And, in the face of that evidence, it behooves
10   the court to allow Ameen a full and reasonable opportunity to present his case on that point. The
11   court is aware – and indeed has itself stated on the record – that its role in this matter is limited. It
12   has acknowledged that it is not empowered to preside over a trial on the merits. But any finding
13   of probable cause must comport, at some basic level, with our nation’s standards. Those
14   standards dictate that probable cause cannot be based on fabricated evidence.
15           Counsel for Ameen has suggested, not unreasonably in the court’s view, that the activities
16   undertaken by the FBI agents in Iraq might position them to offer relevant testimony on the
17   authenticity of the witness statements in the extradition packet.11 12 It may be, as the government
18
             11
19                Ameen argues, with respect to Agents 1 and 2, that:
20                     Testimony from FBI Special Agents 1 and 2 will be explanatory,
                       both on the issues of the inconsistent signatures, whether the person
21                     those agents met in October 2017 was in fact Person 5, how they
                       ascertained that person’s identity, whether they have any additional
22                     signatures by Person 5, and what identification procedure, if any, was
                       engaged in during that October 2017 interview.
23
     ECF No. 148 at 5.
24
             12
                  He argues, with respect to the forger issue of which Agent 3 was made aware:
25
                       This is explanatory evidence for several reasons: (1) it shows a
26                     pattern of forged documents in the Iraqi investigation of Mr. Ameen;
                       (2) it may implicate Person 5 in a different forgery (the Government
27                     has not disclosed which Iraqi witness provided the forgery to the
                       FBI); and (3) the signature on the forgery may match one of the other
28                     forged documents.
                                                           21
 1   suggests, that these agents will have nothing meaningful to add on the issue of forged documents.
 2   But the court cannot make that determination at this stage, without knowing what the agents’
 3   testimony will be. Thus, it declines to wholly exclude the agents’ testimony. Ameen may call13
 4   the three agents discussed supra. His counsel may question these agents on issues related to the
 5   possible forgery of documents in the extradition request. At this juncture, the court declines to
 6   allow Ameen’s counsel to question these agents on issues related solely to Person 5’s credibility.
 7                                        Motion for Reconsideration
 8           Ameen moves, based on evidence recently provided to his attorneys by the government,
 9   for reconsideration of the court’s previous ruling on his motion to compel. ECF No. 148. The
10   government has filed an opposition. ECF No. 157.
11                                                Background
12           Ameen makes this motion based on the government’s recent provision of hand-written
13   statements from Person 5 and Witness A. As noted supra, Ameen argues that the new statements
14   call the authenticity of the witness statements in the extradition packet into question. He also
15   contends that ambiguities in the photographic identification procedure used by the Iraqi court
16   support his motion. Specifically, Ameen notes that two of the photographs purportedly shown to
17   Person 5 by the Iraqi court are dated May 22, 2018 – five weeks after the identification was
18   supposedly made on April 15, 2018. Ameen states that an FBI report indicates that Person 5
19   made another identification on October 23, 2017. It is unclear, however, what procedures or
20   photographs were employed in making that identification. Finally, Ameen references the
21   provision of a potentially forged document14 to the FBI – contextualized above in footnote three.
22

23   Id. at 6.

24           13
                  In light of this holding, the court will grant Ameen’s request for subpoenas. ECF No.
     150.
25
             14
26             In his motion for reconsideration, Ameen argues that the government has conceded that
     the document in question was forged. ECF No. 148 at 4. The government states that it has never
27   acknowledged that this document was a forgery. ECF No. 157 at 6. Rather, it contends that the
     authenticity of the document is “unknowable” based on the current record because the individual
28   who provided a written statement indicating that the document was forged declined to be
                                                      22
 1   He notes that the government has not indicated what witness provided this potentially forged
 2   document.
 3          Based on the foregoing, Ameen requests that the court direct the government to provide
 4   his counsel with: (1) an unredacted FBI 302 of Person 5; (2) the names of FBI Agents 1 and 2; (3)
 5   other known signatures of Person 5; and (4) the name of FBI Agent 3 (who investigated the
 6   possibly forged document) and other documentary evidence related to the possibly forged
 7   document.
 8                                                 Analysis
 9          I.      FBI 302 of Person 5
10          In its opposition, the government states that it has now provided the defense with a less
11   redacted version of this 302. ECF No. 157 at 5. The recently provided document still contains
12   redactions related to personally identifying information which, the government contends, would
13   endanger witness safety if revealed. Id. The government states that it is unredacted as to the
14   pertinent issues, however – photo identifications and signatures. Id.
15          In light of the foregoing representation, the court declines to order further production with
16   respect to this document.
17          II.     Names of FBI Special Agents 1 and 2
18          For the reasons stated supra, the court is inclined to allow the defense to call these agents
19   as witnesses. Thus, it will order the government to disclose their names to the defense.
20          III.    Other Known Signatures of Person 5
21          In its opposition, the government represents that it has not, as part of its criminal
22   investigation, obtained any other signature for Person 5. Id. at 6. The court cannot compel the
23   government to produce what it does not possess, and this request is denied on this basis.
24          IV.     Name of FBI Special Agent 3 and Documentary Evidence
25          The court has already indicated that it will allow the defense to call this agent as a witness;
26   the government is directed to provide his or her name to Ameen’s counsel. The court will also
27

28   interviewed. Id.
                                                       23
 1   direct the government to provide the relevant documentary evidence to the defense. Ameen’s
 2   counsel argues that the documentary evidence could potentially implicate Person 5 in a different
 3   forgery and/or the signature on the forgery may match one of the other documents whose
 4   authenticity has been called into question. The government does not argue that the production of
 5   this evidence would endanger witness safety or compromise national security concerns.15 Nor
 6   does it argue that the production of this evidence would be overly burdensome in any logistical
 7   sense. Given the gravity of the authenticity concerns raised here, the court will grant this request.
 8                                                  Conclusion
 9           Based on the foregoing, it is ORDERED that:
10           1.        The government’s motion in limine (ECF No. 152) is GRANTED in part:
11                     a.      As set forth supra, Ameen’s exhibits numbered: 18, 19, 19.2, 28, 30, 31,
12                            32, 33, 33.1, & 37 are wholly excluded. Exhibits 19.1, 29, 38, 39, 41.1, 42,
13                            44, 45, 46, & 47 are excluded in part as described by this order.
14                     b.     The motion is denied in all other respects.
15           2.        The government’s motion in limine (ECF No. 153) is DENIED;
16   /////
17           15
                  The government does state, for any potential testimony by the special agents, that:
18
                       [T]heir scope of knowledge extends to areas which cannot be
19                     discussed in the open setting of the extradition hearing, including
                       classified information, and nonpublic information from the United
20                     States’ criminal investigation. Their testimony would be logistically
                       complicated for that reason, and may delay the extradition hearing
21                     date as authorizations are obtained for their testimony. Even if such
                       authorizations were obtained for their testimony generally, additional
22                     authorization may be required for the disclosure of each answer
                       depending on the nature of the questions asked.
23
     ECF No. 153 at 7-8. The foregoing concerns are not invoked, however, merely by the provision
24   of the documentary evidence to Ameen’s counsel. If his counsel seeks to introduce the document
     into evidence at the hearing, the court will hear argument (if the parties cannot reach agreement)
25
     on what redactions are necessary to protect sensitive information.
26
             With respect to the issue of possible delay owing to agent testimony, the court intends to
27   begin taking evidence in this matter on May 28, 2019 as is currently scheduled. To the extent the
     government requires additional time to produce the agent witnesses, the court may reconvene the
28   hearing at a later date for the purpose of taking their testimony.
                                                         24
 1          3.       Ameen’s motion for reconsideration (ECF No. 148) is GRANTED in part:
 2                   a.     The government is directed to provide Ameen’s counsel with: (1) the
 3                          names of FBI Special Agents 1, 2, & 3; and (2) the documentary evidence
 4                          investigated by Agent 3.
 5                   b.     The motion is denied in all other respects.
 6          4.       Ameen’s request for subpoenas for three FBI special agents (ECF No. 150) is
 7   GRANTED. The defense is to provide the Clerk’s Office with this Order and the draft subpoenas
 8   for issuance.
 9   DATED: May 22, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       25
